DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention of claims 1-18 in the reply filed on 4/30/2021 is acknowledged.
Claims 19-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guttman et al. (US 2018/0317572 A1).
 	Guttman et al. disclose a cleanroom personal comfort system 1 (Fig. 1), comprising: a power supply 8;  5an air mover 2 to provide an airflow; at least one diffuser 22 to fit beneath a cleanroom garment 11 worn by a cleanroom worker (Figs. 1,  2C), the at least one diffuser 22 fluidly coupled to the air mover 2 to receive the airflow and to discharge the received airflow between the cleanroom worker and the cleanroom garment; an environmental control system 3 that includes:  10humidity sensing circuitry 42 positionable between the cleanroom worker and the cleanroom garment, the humidity sensing circuitry 42 to measure a relative humidity proximate the cleanroom worker inside the cleanroom garment 11 (paragraph[00834]); first temperature sensing circuitry 41 positionable between the cleanroom worker and the cleanroom garment, the first temperature sensing circuitry 41to measure a first temperature 15proximate the cleanroom worker inside the cleanroom garment (paragraph [0083]); and control circuitry 5 communicably coupled to the humidity sensing circuity 42, the first temperature sensing circuitry 41, and the air mover 2, the control circuitry 5 to: autonomously adjust at least one air mover parameter responsive to the measured first temperature and the measured relative humidity (paragraphs [0081], [0083], [0084]).  Wherein the air mover 2 comprises a variable speed air mover (paragraph [0083], lines 6-13; paragraph [0084] last five lines) coupled to the control circuitry 5 (Fig. 1); wherein the at least one air mover parameter includes the speed of the air mover  (paragraph [0094]); and 25wherein the control circuitry 5 to autonomously adjust the speed of the air mover responsive to the measured first temperature and the measured relative humidity (paragraphs [0036], [0083], [0084] and [0094]).  Wherein the air mover 2 comprises an inline fan (paragraphs [0030], [0143]).  Wherein the control circuitry 5 includes at least one output (Fig. 1) 
Wherein the environmental control 30system further comprises:  Page 27 of 31AB0526-US - Applicationwireless communications circuitry to communicate at least one of: one or more physiological parameters associated with the cleanroom worker or one or more environmental parameters associated with the ambient environment about the cleanroom worker (paragraphs [0080]).   5The wireless communications circuitry 71 to further receive at least one signal that includes data representative of a defined temperature range (paragraphs [0094], [0096]).  The control circuitry to further: 10cause the air mover selectively enter the ON operating mode and the OFF operating mode to maintain the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guttman et al. (US 2018/0317572 A1) in view of Siman-Tov et al. (US 2001/0000849 A1).30
 	For claims 16-18, Guttman et al. further disclose the personal comfort system 1 can be designed as portable; all the system components shown in Fig. 1 can be mounted on the user’s body; the person comfort system 1 will receive electric power from autonomous rechargeable batteries; the batteries can be mounted in the vicinity of the user’s torso (paragraph [0103]). The personal comfort system of Guttman et al. as above includes all that is recited in claims 16-18 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY